Citation Nr: 1600259	
Decision Date: 01/05/16    Archive Date: 01/12/16

DOCKET NO.  09-47 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Whether the claimant may be recognized as the Veteran's surviving spouse for VA dependency and indemnity compensation (DIC) purposes.  


REPRESENTATION

Veteran represented by:	Daniel Smith, Esquire


ATTORNEY FOR THE BOARD

N.K., Associate Counsel 



INTRODUCTION

The Veteran served on active duty from January 1965 to August 1979.  He died in April 2007.  The appellant claims as the surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 decision of the Regional Office (RO) of the Department of Veterans Affairs (VA) in Atlanta, Georgia.  

During the course of the appeal, the appellant requested a personal hearing before a Veterans Law Judge.  That request was withdrawn in writing in October 2013, however, prior to any such hearing being scheduled.  

In May 2014, the appellant submitted a waiver of agency of original jurisdiction consideration of any additional evidence received by VA subsequent to the most recent supplement statement of the case.  

In June 2014 the Board denied the appellant recognition as the Veteran's surviving spouse for DIC benefits.  The appellant appealed the Board decision to the Veterans Claims Court (Court).  In July 2015, the Court vacated the June 2014 Board decision with respect to this issue and remanded the claim for action consistent with a Joint Motion for Remand (JMR).  


FINDINGS OF FACT

1.  The Veteran and the appellant were married in July 2003.  They separated in July 2004.  

2.  The Veteran died in April 2007.  

3.  The evidence shows that the Veteran and the appellant were separated and living apart at the time of the Veteran's death, and the evidence is in equipoise as to whether the separation was primarily due to the misconduct of the Veteran, without fault of the appellant.


CONCLUSION OF LAW

Resolving any doubt in the appellant's favor, the criteria for recognition of the appellant as the surviving spouse of the Veteran for purposes of VA death benefits have been met.  38 U.S.C.A. § 101(West 2014); 38 C.F.R. §§ 3.1, 3.50, 3.53(2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further discussed.

The term "surviving spouse" is defined as a person of the opposite sex who (1) was the lawful spouse of a Veteran at the time of the Veteran's death, and (2) who lived with the Veteran continuously from the date of marriage to the date of the Veteran's death, except where there was a separation which was due to the misconduct of, or procured by, the Veteran without fault of the spouse, and (3) who has not remarried. 38 C.F.R. § 3.50.  The Board notes that on June 26, 2013, the Supreme Court ruled that Section 3 of the Defense of Marriage Act (DOMA), which limited the definition of marriage to spouses of the opposite sex, is unconstitutional.  U.S. v. Windsor, 133 S. Ct. 2675.  The President of the United States has accepted the Attorney General's recommendation that the Executive Branch of government, to include VA, cease enforcement of the definitions of "spouse" and "surviving spouse" in Title 38 to the extent that they limit Veterans' benefits to couples of the opposite sex.

The requirement that there must be "continuous cohabitation" from the date of marriage to the date of death of the Veteran will be considered as having been met when the evidence shows that the appellant lived with the Veteran continuously from the date of marriage to the date of the veteran's death, except where there was a separation which was due to the misconduct of, or procured by, the Veteran without the fault of the spouse, or where there was a separation by mutual consent without an intent by the surviving spouse to desert the Veteran.  38 U.S.C.A. § 101(3); See Alpough v. Nicholson, 490 F.3d 1352(Fed. Cir. 2007).  In determining whether there was continuous cohabitation, the statements of the surviving spouse as to the reason for the separation will be accepted in the absence of contradictory information. 

The Federal Circuit in Alpough examined 38 U.S.C.A. § 101(3) with specific attention paid to the exception to the continuous cohabitation requirement.  The Federal Circuit's decision examined the exception language: "except where there was a separation which was due to the misconduct of, or procured by, the Veteran without the fault of the spouse."  In resolving the question of how to interpret the exception clause, the Federal Circuit held that the verb "procured" referred to "separation," not "misconduct," and that the phrase "procured by" was ambiguous as used in the statute.  Id.  at 1358.  In according deference to 38 C.F.R. § 3.53(b), the Federal Circuit concluded that the separation only negated surviving spouse status if the spouse intended to "desert" the Veteran at the time of the separation.  Id. at 1357.

The absence of fault on the part of the surviving spouse is to be determined solely at the time of the separation; conduct subsequent to that time is relevant only to the extent that it illuminates the question of fault at the time of the separation.  Id.  Further, "a separation by mutual consent does not constitute desertion unless the separation resulted from misconduct or communication of a definite intent to end the marriage by the surviving spouse."  Alpough v. Nicholson, 490 F.3d 1352, 1357(Fed.Cir.2007).

In this case, it is not disputed that at the time of the Veteran's death, he and the appellant were legally married and the marriage was never terminated by divorce.  It appears that the Veteran initiated divorce proceedings in February 2005.  However, the case was dismissed in April 2006 because the Veteran did not appear for the court proceeding.  The Board notes that there is no evidence of record indicating that the Veteran had any intent to withdraw his complaint for divorce by not appearing.  

The appellant asserted in her claim for benefits that she and the Veteran continually cohabited continuously until his death; however, in an August 2004 request for apportionment that she separated from the Veteran in July 2004 and in an August 2007 statement she reported separating from the Veteran in March 2005.  The appellant argues that the separation was the Veteran's fault, as he was cruel to her and occasionally physically violent, causing their separation.

Reviewing the evidence of record the Board finds, resolving all doubt in the appellant's favor, that the evidence is at least in equipoise as to the question of whether the separation was the Veteran's fault.  As noted in the July 2015 JMR there is minimal probative evidence of record indicating that the appellant was at fault for the separation between her and the Veteran.  Specifically, as discussed above, it was the Veteran's initiative to file for divorce, thereby suggesting that the appellant was not at fault in their separation.  Furthermore, the statements of the surviving spouse as to the reason for the separation, in particular the Veteran's marital behavior, will be accepted in the absence of contradictory information, and no clearly contradictory evidence has been presented as to the reason for the separation of the Veteran and appellant.

As the evidence is at least in equipoise, the benefit-of-the-doubt doctrine does apply, and the Board finds that the appellant did not intend to desert the Veteran.  38 U.S.C.A. § 5107(b)(West 2014); Gilbert v. Derwinski, 1 Vet. App 49, 55-57(1990).

As the appellant did not intend to desert the Veteran, the Board finds that the continuing of cohabitation requirement was not broken under 38 C.F.R. § 3.53(b), and therefore the appellant may be considered the Veteran's surviving spouse for benefits purposes.


ORDER

The appellant is the surviving spouse of the Veteran for purposes of entitlement to Department of Veterans Affairs (VA) death benefits.  The appeal is granted.





____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


